EXHIBIT 10.5

FORM OF 2016 AWARD AGREEMENT
FOR RESTRICTED STOCK UNITS
[FOR MANAGING DIRECTORS OR EMPLOYEES]
UNDER THE MSCI INC. 2016 OMNIBUS INCENTIVE PLAN

MSCI Inc. (“MSCI,” together with its Subsidiaries, the “Company”) hereby grants
to you Restricted Stock Units (“RSUs”) as described below.  The awards are being
granted under the MSCI Inc. 2016 Omnibus Incentive Plan (as may be amended from
time to time, the “Plan”).

Participant:

[Name]

Number of RSUs Granted:

[#] RSUs

Grant Date:

[·] (the “Grant Date”)

Vesting Schedule:

[·]

Your RSUs may be subject to forfeiture or recoupment if you terminate employment
with the Company, or fail to affirmatively accept the terms of this Award
Agreement[, including the Restrictive Covenants set forth in Exhibit B, by on or
about [·]] or do not comply with the notice requirements, as set forth in the
Plan and this Restricted Stock Unit Award Agreement (including Exhibit A[,
Exhibit B and Exhibit C] attached hereto, this “Award Agreement”).  [As of the
Grant Date, you are Full Career Retirement eligible (as defined in Exhibit A
attached hereto), subject to the terms of this Award Agreement.]

You agree that this Award Agreement is granted under the Plan and governed by
the terms and conditions of the Plan and Exhibit A[, Exhibit B and Exhibit C]
attached hereto. [RSUs granted to you pursuant to this Award Agreement and any
Shares issued in settlement or satisfaction thereof may be subject to the MSCI
Inc. Clawback Policy, as may be in effect from time to time, if on or after the
Grant Date you are or become an executive officer of MSCI.]  You will be able to
access a prospectus and tax supplement that contains important information about
this award via the MSCI website or your brokerage account.  Unless defined in
this Award Agreement, capitalized terms shall have the meanings ascribed to them
in the Plan.

IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Agreement as
of the Grant Date.

MSCI Inc.

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

 

TERMS AND CONDITIONS

OF THE 2016 RESTRICTED STOCK UNIT AWARD AGREEMENT

Section 1.RSUs Generally.  MSCI has awarded you RSUs as an incentive for you to
continue to provide services to the Company and to align your interests with
those of the Company.  As such, you will earn your RSUs for 2016 only if you
remain in continuous employment with the Company through the applicable Vesting
Dates, or as otherwise set forth below.  Each RSU corresponds to one share of
MSCI common stock, par value $0.01 per share (each, a “Share”).  Each RSU
constitutes a contingent and unsecured promise by MSCI to deliver one Share on
the conversion date for such RSU.  

Section 2.Vesting[,][ and] Conversion [and HSR Act].

(a)Vesting.  Your RSUs shall vest [·] (each, a “Vesting Date”)[; provided that,
subject to Section 4 and Section 5, you continue to be employed by the Company
on each such Vesting Date; provided, further, that you have complied with all
applicable provisions of the HSR Act].

(b)Conversion.  Vested RSUs shall convert into Shares on the Vesting Date or as
soon as reasonably practicable, but in no event later than 30 days thereafter.

(c)[HSR Act.  If unvested RSUs would have vested pursuant to this Section 2,
Section 4 or Section 5(b), but did not vest solely because you were not in
compliance with all applicable provisions of the HSR Act, subject to Section
409A, the vesting date for such RSUs shall occur on the first date following the
date on which you have complied with all applicable provisions of the HSR Act.]

Section 3.Dividend Equivalent Payments.  Until your RSUs convert to Shares, if
MSCI pays a dividend on Shares, you will be entitled to a dividend equivalent
payment in the same amount as the dividend you would have received if you held
Shares for your vested and unvested RSUs immediately prior to the record
date.  No dividend equivalents will be paid to you with respect to any canceled
or forfeited RSUs.  MSCI will decide on the form of payment and may pay dividend
equivalents in Shares, in cash or in a combination thereof, unless otherwise
provided in Exhibit [C].  MSCI will pay the dividend equivalent when it pays the
corresponding dividend on its common stock or on the next regularly scheduled
payroll date. The gross amount of any dividend equivalents paid to you with
respect to RSUs that do not vest and convert to Shares shall be subject to
potential recoupment or payback (such recoupment or payback of dividend
equivalents, the “Clawback”) following the cancellation or forfeiture of the
underlying RSUs.  You consent to the Company’s implementation and enforcement of
the Clawback and expressly agree that MSCI may take such actions as are
necessary to effectuate the Clawback consistent with applicable law.  If, within
a reasonable period, you do not tender repayment of the dividend equivalents in
response to demand for repayment, MSCI may seek a court order against you or
take any other actions as are necessary to effectuate the Clawback.

Section 4.Termination of Employment.  Upon termination of employment with the
Company prior to a Vesting Date pursuant to this Section 4, the following
special vesting and payment terms will apply to your unvested RSUs:

(a)Termination of Employment Due to Death or Disability.  If your employment
with the Company terminates due to death or Disability, your RSUs will
immediately vest and convert into Shares on the date of termination of your
employment or within 30 days thereafter.  Such Shares shall be delivered to the
beneficiary(ies) you have designated pursuant to Section 10 or the legal
representative of your estate, as applicable.

 

--------------------------------------------------------------------------------

(b)Involuntary Termination of Employment by the Company Prior to Full Career
Retirement Eligibility.  In the event of an involuntary termination of your
employment by the Company without Cause prior to Full Career Retirement
eligibility, provided that you execute and do not revoke an agreement and
release of claims satisfactory to the Company within 60 days following
termination of your employment, your RSUs will vest and convert into Shares
within 60 days following such termination.  If such 60-day period begins in one
taxable year and ends in a subsequent taxable year, such vesting and conversion
shall occur in the second taxable year. 

(c)Involuntary Termination of Employment by the Company Following Full Career
Retirement Eligibility.  In the event of an involuntary termination of your
employment by the Company without Cause following Full Career Retirement
eligibility, provided that you execute and do not revoke an agreement and
release of claims satisfactory to the Company within 60 days following
termination of your employment, your RSUs will vest and convert into Shares at
any time, in the discretion of the Committee, during the period commencing on
(i) January 1 of the year following the year of termination and (ii) ending on
the one-year anniversary of your termination of employment (or, if earlier, 15
days following the expiration of the Delay Period) (such period, the “Settlement
Period”); provided, however, that in no event will your RSUs vest and convert
into Shares at any time before January 1 of the year following the year of
termination.

(d)Full Career Retirement.  If your employment with the Company terminates due
to Full Career Retirement, [provided you do not engage in Competitive Activity
prior to the conversion date set forth in this Section 4(d),] your RSUs will
vest and convert into Shares at any time, in the discretion of the Committee,
during the Settlement Period; provided, however, that in no event will your RSUs
vest and convert into Shares at any time before January 1 of the year following
the year of termination.  [In the event you engage in Competitive Activity, you
will forfeit any RSUs outstanding as of the date of your Full Career
Retirement.  You may be required to provide MSCI with a written certification or
other evidence that it deems appropriate, in its sole discretion, to confirm
that you have not engaged in Competitive Activity.]

(e)Governmental Service Termination.  If your employment with the Company
terminates in a Governmental Service Termination, to the extent permitted under
Section 409A, your RSUs will vest and convert into Shares on the date of such
termination or within 60 days thereafter.

(f)Other Resignations from Employment.  All other resignations from employment
must comply with the Notice Requirements.

(i)If you resign from your employment with the Company under circumstances which
are not in accordance with the provisions above in this Section 4, you will
forfeit any RSUs that have not vested as of your last day of employment with the
Company; and

(ii)If, prior to a Vesting Date, you give MSCI notice of your intention to
resign from your employment with the Company as of a date following such Vesting
Date, your RSUs will vest and settle in accordance with Section 2; provided,
however, that if you do not subsequently comply with the Notice Requirements,
the Committee may, in its discretion, require that the gross cash value of the
RSUs delivered to you in accordance with this Section 4(f)(ii) be subject to
recoupment or payback.

For the avoidance of doubt, (A) revocation of a notice of intention to resign
may, in the Company’s sole discretion or if required to comply with Section
409A, be deemed to be noncompliant with the Notice Requirements and, in
connection with such revocation, your RSUs may be forfeited and (B) if, after
you have given notice of your intention to resign or retire, as applicable, from
your employment with the Company, the Company involuntarily terminates your
employment without Cause prior to the expiration of your notice period, your
outstanding RSUs will be treated in accordance with Sections 4(b) or 4(c), as
applicable.

A-2

 

--------------------------------------------------------------------------------

[Notwithstanding anything to the contrary contained herein, the unvested RSUs
shall only vest pursuant to this Section 4 provided that you have complied with
all applicable provisions of the HSR Act.]

Section 5.Change in Control.

(a)General.  In the event of a Change in Control, the Committee, in its sole
discretion, may provide for (i) the continuation or assumption of your
outstanding RSUs under the Plan by the Company (if it is the surviving
corporation) or by the surviving corporation or its parent, in which case your
RSUs will continue to be subject to the terms of this Award Agreement, or (ii)
the lapse of restrictions relating to and the settlement of your outstanding
RSUs immediately prior to such Change in Control in the event a buyer will not
continue or assume the RSUs.  Following a Change in Control in which your
outstanding RSUs are continued or assumed pursuant to clause (i) above, such
RSUs may be settled in cash, stock or a combination thereof.

(b)Qualifying Termination.  In the event of a Qualifying Termination (as defined
below), your RSUs will vest and convert into Shares within 60 days following
such Qualifying Termination.  If such 60-day period begins in one taxable year
and ends in a subsequent taxable year, such vesting and conversion shall occur
in the second taxable year.  “Qualifying Termination” means a termination of
employment by the Company without Cause or by you for Good Reason (which shall
be deemed an involuntary termination of employment by the Company without
Cause), in each case within 24 months following the effective date of the Change
in Control in which the RSUs are continued or assumed.  [Notwithstanding
anything to the contrary contained herein, the unvested RSUs shall only vest
pursuant to this ‎Section 5(b) provided that you have complied with all
applicable provisions of the HSR Act.]

Section 6.[Restrictive Covenants].  In consideration of the grant of RSUs under
this Award Agreement, and in consideration for all other awards granted by the
Company to you under the Plan, you agree to be bound by, and to comply with, the
restrictive covenants set forth in Exhibit B to this Award Agreement
(collectively, the “Restrictive Covenants”).  In the event you violate any of
the Restrictive Covenants (a) prior to or on any applicable Vesting Date, you
will forfeit the RSUs outstanding as of the date of such violation or (b) after
the final Vesting Date, but prior to or on the expiry date of the Restrictive
Covenants (as set forth in Exhibit B to this Award Agreement), you will promptly
deliver to the Company all Shares acquired upon conversion of the RSUs (or, to
the extent you no longer hold such Shares, you will pay to the Company an amount
on a gross basis equal to the Fair Market Value of any such Shares on the date
the Shares were delivered to you).  You may be required to provide MSCI with a
written certification or other evidence that it deems appropriate, in its sole
discretion, to confirm that you have not violated any of the Restrictive
Covenants.

Section 7.Cancellation of Awards.  Notwithstanding any other terms of this Award
Agreement, your RSUs will be canceled prior to conversion in the event of any
Cancellation Event.  You may be required to provide MSCI with a written
certification or other evidence that it deems appropriate, in its sole
discretion, to confirm that no Cancellation Event has occurred.  If you fail to
submit a timely certification or evidence, MSCI will cancel your award.  Except
as explicitly provided in Section 4, upon a termination of your employment by
you or by the Company for any reason, any of your RSUs that have not vested
pursuant to Section 2 as of the date of your termination of employment with the
Company will be canceled and forfeited in full as of such date.

Section 8.Tax and Other Withholding Obligations.  Pursuant to Section 15(d) of
the Plan and the rules and procedures that the Committee may establish from time
to time, tax or other withholding obligations arising upon vesting and
conversion (as applicable) of your RSUs may be satisfied, in the Committee’s
sole discretion, by having MSCI withhold Shares, tendering Shares or by having
MSCI withhold cash if MSCI provides for a cash withholding option, in each case
in an amount necessary to satisfy the tax or other withholding
obligations.  Shares withheld or tendered will be valued using the Fair Market
Value of the Shares on the date your RSUs convert.  In order to comply with
applicable accounting standards or the Company’s policies in effect from time to
time, the Committee may limit the amount of Shares that you may have withheld or
that you may tender.  You acknowledge that, if you are subject to

A-3

 

--------------------------------------------------------------------------------

Tax-Related Items (as defined below) in more than one jurisdiction, the Company
(including any former employer) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. 

Section 9.Nontransferability.  You may not sell, pledge, hypothecate, assign or
otherwise transfer your RSUs, other than as provided in Section 10 or by will or
the laws of descent and distribution or otherwise as provided for by the
Committee.

Section 10.Designation of a Beneficiary.  Any designation of a beneficiary or
beneficiaries to receive all or part of the Shares to be paid under this Award
Agreement in the event of your death will be governed by local law.  To make a
beneficiary designation, you must coordinate with your personal tax or estate
planning representative.  Any Shares that become payable upon your death will be
distributed to your estate in accordance with local law rules.  If there is any
question as to the legal right of any beneficiary(ies) to receive Shares under
this award, MSCI may determine in its sole discretion to deliver the Shares in
question to your estate.  MSCI’s determination shall be binding and conclusive
on all persons, and it will have no further liability to anyone with respect to
such Shares.

Section 11.Ownership and Possession.  Except as set forth herein, you will not
have any rights as a stockholder in the Shares corresponding to your RSUs prior
to conversion of your RSUs.

Section 12.Securities Law Compliance Matters.  MSCI may, if it determines it is
appropriate, affix any legend to the stock certificates representing Shares
issued upon conversion of your RSUs and any stock certificates that may
subsequently be issued in substitution for the original certificates.  MSCI may
advise the transfer agent to place a stop order against such Shares if it
determines that such an order is necessary or advisable.

Section 13.Compliance with Laws and Regulations.  Any sale, assignment,
transfer, pledge, mortgage, encumbrance or other disposition of Shares issued
upon conversion of your RSUs (whether directly or indirectly, whether or not for
value, and whether or not voluntary) must be made in compliance with any
applicable constitution, rule, regulation, or policy of any of the exchanges,
associations or other institutions with which MSCI has membership or other
privileges, and any applicable law, or applicable rule or regulation of any
governmental agency, self-regulatory organization or state or federal regulatory
body.

Section 14.No Entitlements.

(a)No Right to Continued Employment.  This RSU award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall alter your
status as an “at-will” employee of the Company.

(b)No Right to Future Awards.  This award, and all other awards of RSUs and
other equity-based awards, are discretionary.  This award does not confer on you
any right or entitlement to receive another award of RSUs or any other
equity-based award at any time in the future or in respect of any future
period.  You agree that any release required under Section 4 of this Award
Agreement is in exchange for the grant of RSUs hereunder, for which you have no
current entitlement.

(c)No Effect on Future Employment Compensation.  MSCI has made this award to you
in its sole discretion.  This award does not confer on you any right or
entitlement to receive compensation in any specific amount.  In addition, this
award is not part of your base salary or wages and will not be taken into
account in determining any other employment-related rights you may have, such as
rights to pension or severance pay.

Section 15.No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan, or your acquisition or sale of the
underlying Shares.  You are hereby advised to consult with your

A-4

 

--------------------------------------------------------------------------------

own personal tax, legal and financial advisors regarding your participation in
the Plan before taking any action related to the Plan. 

Section 16.Consents under Local Law.  Your award is conditioned upon the making
of all filings and the receipt of all consents or authorizations required to
comply with, or to be obtained under, applicable local law.

Section 17.Award Modification and Section 409A.

(a)Modification.  MSCI reserves the right to modify or amend unilaterally the
terms and conditions of your RSUs, without first asking your consent, or to
waive any terms and conditions that operate in favor of MSCI.  MSCI may not
modify your RSUs in a manner that would materially impair your rights in your
RSUs without your consent; provided, however, that MSCI may, without your
consent, amend or modify your RSUs in any manner that MSCI considers necessary
or advisable to comply with applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations or to ensure that your
RSUs are not subject to tax prior to payment.  MSCI will notify you of any
amendment of your RSUs that affects your rights.  Any amendment or waiver of a
provision of this Award Agreement (other than any amendment or waiver applicable
to all recipients generally), which amendment or waiver operates in your favor
or confers a benefit on you, must be in writing and signed by the Chief Human
Resources Officer, the Chief Administrative Officer, the Chief Financial Officer
or the General Counsel (or if such positions no longer exist, by the holders of
equivalent positions) to be effective.

(b)Section 409A.

(i)You understand and agree that all payments made pursuant to this Award
Agreement are intended to be exempt and/or comply with Section 409A, and shall
be interpreted on a basis consistent with such intent.  For the avoidance of
doubt, the Company makes no representations that the payments provided under
this Award Agreement comply with Section 409A, and in no event will the Company
be liable for any taxes, penalties, interest or other expenses that may be
incurred by you on account of non-compliance with Section 409A.

(ii)Notwithstanding the other provisions of this Award Agreement, to the extent
necessary to comply with Section 409A, no conversion specified hereunder shall
occur unless permissible under Section 409A.  If MSCI considers you to be one of
its “specified employees” and you are a U.S. taxpayer, in each case, at the time
of your “separation from service” (as such terms are defined in the Code) from
the Company, no conversion specified hereunder shall occur prior to the
expiration of the six‑month period measured from the date of your separation
from service from the Company (such period, the “Specified Employee
Period”).  Any conversion of RSUs into Shares that would have occurred during
the Specified Employee Period but for the fact that you are deemed to be a
specified employee shall be satisfied either by (A) conversion of such RSUs into
Shares on the first business day following the Specified Employee Period or (B)
a cash payment on the first business day following the Specified Employee Period
equal to the value of such RSUs on the scheduled conversion date (based on the
value of the Shares on such date) plus accrued interest as determined by MSCI;
provided, that to the extent this Section 17(b)(ii) is applicable, in the event
that after the date of your separation from service from the Company you (X) die
or (Y) accept employment at a Governmental Employer and provide MSCI with
satisfactory evidence demonstrating that as a result of such new employment the
divestiture of your continued interest in MSCI equity awards or continued
ownership of the Shares is reasonably necessary to avoid the violation of U.S.
federal, state or local, foreign ethics or conflicts of interest law applicable
to you at such Governmental Employer, any conversion or payment delayed pursuant
to this Section 17(b)(ii) shall occur or be made immediately.  For the avoidance
of doubt, any determination as to form of payment provided in this Section
17(b)(ii) will be in the sole discretion of MSCI.

(iii)For purposes of any provision of this Award Agreement providing for the
payment of any amounts of nonqualified deferred compensation upon or following a
termination

A-5

 

--------------------------------------------------------------------------------

of employment from the Company, references to your “termination of employment”
(and corollary terms) shall be construed to refer to your “separation from
service” from the Company. 

(iv)MSCI reserves the right to modify the terms of this Award Agreement,
including, without limitation, the payment provisions applicable to your RSUs,
to the extent necessary or advisable to comply with Section 409A and reserves
the right to make any changes to your RSU award so that it does not become
subject to Section 409A or become subject to a Specified Employee Period.

Section 18.Severability.  In the event MSCI determines that any provision of
this Award Agreement would cause you to be in constructive receipt for United
States federal or state income tax purposes of any portion of your award, then
such provision will be considered null and void, and this Award Agreement will
be construed and enforced as if the provision had not been included in this
Award Agreement as of the date such provision was determined to cause you to be
in constructive receipt of any portion of your award.

Section 19.Successors.  This Award Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company and any person or
persons who shall, upon your death, acquire any rights hereunder in accordance
with this Award Agreement or the Plan.

Section 20.Venue.  For purposes of litigating any dispute that arises under this
grant or the Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of New York, agree that such litigation shall be
conducted in the courts of New York County, New York, or the federal courts for
the United States for the Southern District of New York, where this grant is
made and/or to be performed.

Section 21.Rule of Construction for Timing of Conversion.  With respect to each
provision of this Award Agreement that provides for your RSUs to convert to
Shares on a specified event or date, such conversion will be considered to have
been timely made, and neither you nor any of your beneficiaries or your estate
shall have any claim against the Company for damages based on a delay in
payment, and the Company shall have no liability to you (or to any of your
beneficiaries or your estate) in respect of any such delay, as long as payment
is made by December 31 of the year in which the applicable vesting date or such
other specified event or date occurs, or if later, by March 15th of the year
following such specified event or date.

Section 22.Non-U.S. Participants.  The following provisions will apply to you if
you reside or work outside of the United States.  For the avoidance of doubt, if
you reside or work in the United States and subsequently relocate to another
country after the Grant Date, or if you reside in another country and
subsequently relocate to the United States after the Grant Date, the following
provisions may apply to you to the extent MSCI determines that the application
of such terms and conditions is necessary or advisable for tax, legal or
administrative reasons.

(a)Termination of Employment.  Unless otherwise provided in Section 4 or Section
5(b), your employment relationship will be considered terminated as of the date
you are no longer actively providing services to the Company (whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any), and
such date will not be extended by any notice period (i.e., your period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any).

(b)Tax and Other Withholding Obligations.  You acknowledge that, regardless of
any action taken by the Company, the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company.  You further acknowledge
that the Company (i) makes no representations or undertaking regarding the
treatment of any Tax-Related Items in connection with any

A-6

 

--------------------------------------------------------------------------------

aspect of the RSUs, including, but not limited to, the grant, vesting or
settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividend equivalents and/or dividends; and
(ii) does not commit to and is under no obligation to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result.   

If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, you are deemed to have been issued the full number of Shares
subject to the vested RSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.

In the event that withholding in and/or tendering Shares is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, by your acceptance of the RSUs, you authorize and direct MSCI and
any brokerage firm determined acceptable to MSCI to sell on your behalf a whole
number of Shares from those Shares issued to you as MSCI determines to be
appropriate to generate cash proceeds sufficient to satisfy the obligation for
Tax-Related Items.  Depending on the withholding method, the Company may
withhold or account for Tax-Related Items by considering maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the stock equivalent.  

Finally, you agree to pay to the Company, including through withholding from
your wages or other cash compensation paid to you by MSCI and/or your employer,
any amount of Tax-Related Items that the Company may be required to withhold or
account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described.  MSCI may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares if you fail to comply
with your obligations in connection with the Tax-Related Items.

(c)Nature of Grant.  In accepting the RSUs, you acknowledge, understand and
agree that:

(i)the Plan is established voluntarily by MSCI, it is discretionary in nature
and it may be modified, amended, suspended or terminated by MSCI at any time, to
the extent permitted by the Plan;

(ii)this RSU award is not an employment or service agreement, and nothing in
this Award Agreement or your participation in the Plan shall create a right to
continued employment with the Company or interfere with the ability of the
Company to terminate your employment or service relationship (if any);

(iii)this award, and all other awards of RSUs and other equity-based awards, are
exceptional, discretionary, voluntary and occasional.  This award does not
confer on you any contractual or other right or entitlement to receive another
award of RSUs, any other equity-based award or benefits in lieu of RSUs at any
time in the future or in respect of any future period.  You agree that any
release required under Section 4 of this Award Agreement is in exchange for the
grant of RSUs hereunder, for which you have no current entitlement;

(iv)MSCI has made this award to you in its sole discretion.  All decisions with
respect to future RSU or other grants, if any, will be at the sole discretion of
MSCI;

(v)you are voluntarily participating in the Plan;

(vi)the grant of RSUs and the Shares subject to the RSUs are not intended to
replace any pension rights or compensation;

(vii)this award does not confer on you any right or entitlement to receive
compensation in any specific amount.  In addition, the RSUs and the Shares
subject to the RSUs, and the income and value of the same, are not part of
normal or expected compensation for

A-7

 

--------------------------------------------------------------------------------

purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, holiday pay,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company, the employer, or any Subsidiary; 

(viii)unless otherwise agreed with MSCI, the RSUs and the Shares subject to the
RSUs, and the income and value of the same, are not granted as consideration
for, or in connection with, the service you may provide as a director of a
Subsidiary;

(ix)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(x)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your employment
relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any); and

(xi)you acknowledge and agree that the Company shall not be liable for any
foreign exchange rate fluctuation between your local currency and the U.S.
Dollar that may affect the value of the RSU or of any amounts due to you
pursuant to the settlement of the RSU or the subsequent sale of any Shares
acquired upon settlement.

(d)Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Award Agreement and any other RSU grant materials by and
among, as applicable, MSCI and any Subsidiary for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, social insurance number, passport or other
identification number (e.g., resident registration number), salary, nationality,
job title, any Shares or directorships held in MSCI, details of all RSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.  

You understand that Data will be transferred to E*Trade Financial Corporate
Services, Inc., or such other stock plan service provider as may be selected by
MSCI in the future, which is assisting MSCI with the implementation,
administration and management of the Plan.  You understand that the recipients
of the Data may be located in the United States or elsewhere, and that the
recipients’ country of operation (e.g., the United States) may have different
data privacy laws and protections than your country.  You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local Human
Resources representative.  You authorize MSCI, E*Trade Financial Corporate
Services, Inc., and any other possible recipients which may assist MSCI
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan.  You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan.  You understand if you reside outside the United States, you may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local Human Resources representative.  Further, you understand that you are
providing the consents herein on a purely voluntary basis.  If you do not
consent, or if you later seek to revoke your consent, your service and career
with the Company will not be adversely affected; the only consequence of
refusing or withdrawing your consent is that MSCI would not be able to grant you
RSUs or other equity awards or administer or maintain such awards.  Therefore,
you understand that refusing or withdrawing your consent may affect your ability
to participate in the Plan.  For more information on

A-8

 

--------------------------------------------------------------------------------

the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local Human Resources representative.

(e)Language.  If you have received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

(f)Electronic Delivery and Acceptance.  MSCI may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means.  You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an online or electronic
system established and maintained by MSCI or a third party designated by MSCI.

(g)Exhibit [C].  Notwithstanding any provisions in this Award Agreement, the
RSUs shall be subject to any special terms and conditions set forth in Exhibit
[C] to this Award Agreement for your country.  Moreover, if you relocate to one
of the countries included in Exhibit [C], the special terms and conditions for
such country will apply to you, to the extent MSCI determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.  Exhibit [C] constitutes part of this Award Agreement.

(h)Insider Trading Restrictions/Market Abuse Laws.  You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell Shares or rights to Shares (e.g., RSUs) under the Plan during such times
as you are considered to have “inside information” regarding the Company (as
defined by the laws in your country).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  You acknowledge
that you are responsible for ensuring compliance with any applicable
restrictions, and you should consult your personal legal advisor on this matter.

Section 23.Defined Terms.  For purposes of this Award Agreement, the following
terms shall have the meanings set forth below:

A “Cancellation Event” will be deemed to have occurred under any one of the
following circumstances:

(a)misuse of [Confidential Information (as defined in Exhibit B to this Award
Agreement)] [Proprietary Information] or failure to comply with your obligations
under MSCI’s Code of Conduct or otherwise with respect to
[Confidential][Proprietary] Information;

(b)termination from the Company for Cause (or a later determination that you
could have been terminated for Cause; provided that such determination is made
within six months of termination);

(c)your commission of a fraudulent act or participation in misconduct which
leads to a material restatement of the Company’s financial statements; [or]

(d)[failure to affirmatively accept the terms of this Award Agreement,
including, but not limited to, the Restrictive Covenants set forth in Section 6
and Exhibit B; provided that the Committee may determine, in its sole discretion
and no later than [•], whether failure to accept the award by on or about [•]
constitutes a Cancellation Event.]

[or if, without the consent of MSCI:

(e)while employed by the Company, including during any notice period applicable
to you in connection with your termination of employment with the Company, you
directly or indirectly in any capacity (including through any person,
corporation, partnership or other business entity of any kind) hire

A-9

 

--------------------------------------------------------------------------------

or solicit, recruit, induce, entice, influence or encourage any Company employee
to leave the Company or become hired or engaged by another company; or 

(f)while employed by the Company, including during any notice period applicable
to you in connection with your termination of employment with the Company, you
directly or indirectly in any capacity (including through any person,
corporation, partnership or other business entity of any kind) solicit or entice
away or in any manner attempt to persuade any client or customer, or prospective
client or customer, of the Company (i) to discontinue or diminish his, her or
its relationship or prospective relationship with the Company or (ii) to
otherwise provide his, her or its business to any person, corporation,
partnership or other business entity which engages in any line of business in
which the Company is engaged (other than the Company).]

“Cause” means:

(a)any act or omission which constitutes a material willful breach of your
obligations to the Company or your continued and willful refusal to
substantially perform satisfactorily any duties reasonably required of you,
which results in material injury to the interest or business reputation of the
Company and which breach, failure or refusal (if susceptible to cure) is not
corrected (other than failure to correct by reason of your incapacity due to
physical or mental illness) within 30 days after written notification thereof to
you by the Company; provided that no act or failure to act on your part shall be
deemed willful unless done or omitted to be done by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company;

(b)your commission of any dishonest or fraudulent act, or any other act or
omission with respect to the Company, which has caused or may reasonably be
expected to cause a material injury to the interest or business reputation of
the Company and which act or omission is not successfully refuted by you within
30 days after written notification thereof to you by the Company;

(c)your plea of guilty or nolo contendere to or conviction of a felony under the
laws of the United States or any state thereof or any other plea or confession
of a similar crime in a jurisdiction in which the Company conducts business; or

(d)your commission of a fraudulent act or participation in misconduct which
leads to a material restatement of the Company’s financial statements.

“Committee” has the meaning ascribed to such term in the Plan; provided,
however, that, for purposes of administering Section 4 with respect to awards
granted to participants who are not officers or directors of the Company subject
to Section 16(b) of the Exchange Act, the Committee may delegate its authority
to the Company’s Chief Executive Officer, Chief Human Resources Officer or Head
of Compensation and Benefits.

[“Competitive Activity” includes entering into any arrangement with a Competitor
whereby you would be responsible for providing or managing others who are
providing services:

(a)that are similar or substantially related to the services that you provided
to the Company at any time during the one-year period preceding the date of your
termination of employment with the Company;

(b)that you had direct or indirect managerial or supervisory responsibility for
at the Company at any time during the one-year period preceding the date of your
termination of employment with the Company; or

(c)that involve the application of the same or similar specialized knowledge or
skills as those utilized by you in your services at the Company at any time
during the one-year period preceding the date of your termination;

A-10

 

--------------------------------------------------------------------------------

provided that acquisition solely by you or in concert with others of 5% or
greater equity, voting or other financial interest in a publicly traded company
that could be deemed a Competitor shall be deemed Competitive Activity.]

“Delay Period” means the period beginning on the date of any non-compete
restriction to which you are subject (including any such restriction under this
Award Agreement) and ending on the expiration date of such non-compete
restriction, as reduced by the length of any voluntary notice period that you
give to the Company and serve.  For the avoidance of doubt, nothing contained in
this Award Agreement reduces, or intends to reduce, the length of any
non-compete restriction to which you are subject following termination of your
employment.

“Disability” means (a) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months or (b) you, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, are receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company.

[“Full Career Retirement” means a termination of employment with the Company
(other than (x) under circumstances involving any Cancellation Event (other than
the required notice periods) or (y) due to your death or Disability).]

[“Full Career Retirement” means a termination of employment with the Company
(other than (x) under circumstances involving any Cancellation Event (other than
the required notice periods) or (y) due to your death or Disability) on or after
the date that you attain the age of 55 and ten years of service with the Company
(giving effect to credit for prior service with MSCI’s Subsidiaries and
affiliates, as applicable).  For the avoidance of doubt, you will only receive
credit for employment with entities which are MSCI’s Subsidiaries and affiliates
to the extent that you were an employee of such entity on the closing date of
the applicable corporate transaction pursuant to which such entity became a
Subsidiary or affiliate of MSCI and, in each case, you became an employee of
MSCI (or one of its Subsidiaries) as of the closing date of such transaction.]

“Good Reason” means:

(a)any material diminution in your title, status, position, the scope of your
assigned duties, responsibilities or authority, including the assignment to you
of any duties, responsibilities or authority inconsistent with the duties,
responsibilities and authority assigned to you prior to a Change in Control
(including any such diminution resulting from a transaction in which the Company
is no longer a public company);

(b)any reduction in your total compensation that was in existence prior to a
Change in Control (for purposes of this clause (b), total compensation is
comprised of your (i) current annual base salary, (ii) your current target
annual cash bonus and (iii) the grant date fair value of your most recent annual
equity-based incentive compensation awards, annualized if necessary (the “Equity
Value”).  [Notwithstanding the foregoing, for purposes of (iii), if any of your
equity-based incentive compensation awards are “front-loaded” awards intended to
cover multiple years of awards, the Committee may, in its reasonable discretion,
adjust in connection with the grant of such award the Equity Value for purposes
of this definition to take into account what the grant date fair value for an
equity-based incentive compensation award would be if the award represented only
a single-year award.  Additionally, if in any year, no equity-based incentive
compensation awards were granted to you or an equity-based incentive
compensation award was granted to you, in each case, taking into account the
front-loaded award in a prior year, the Committee shall allocate a portion of
such front-loaded award to the Equity Value for the relevant year.  Finally,
the] [The] Committee shall have the authority, in its reasonable discretion, to
exclude any extraordinary and nonrecurring equity-based incentive compensation
awards or arrangements from the calculation of “Equity Value” for purposes
hereunder;

A-11

 

--------------------------------------------------------------------------------

(c)a relocation of more than 25 miles from the location of your principal job
location or office prior to a Change in Control; or 

(d)any other action or inaction that constitutes a material breach by the
Company of any agreement pursuant to which you provide services to the Company;

provided, that you provide the Company with written notice of your intent to
terminate your employment for Good Reason within 90 days of your becoming aware
of any circumstances set forth above (with such notice indicating the specific
termination provision above on which you are relying and describing in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision) and that you
provide the Company with at least 30 days following receipt of such notice to
remedy such circumstances.

“Governmental Employer” means a federal governmental or executive branch
department or agency.

“Governmental Service Termination” means the termination of your employment with
the Company as a result of your accepting employment at a Governmental Employer
and you provide MSCI with satisfactory evidence demonstrating that, as a result
of such new employment, the divestiture of your continued interest in MSCI
equity awards or continued ownership in MSCI common stock is reasonably
necessary to avoid the violation of U.S. federal, state or local, foreign ethics
or conflicts of interest law applicable to you at such Governmental Employer.

[“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.]

“Notice Requirements” means prior written notice to MSCI of at least:

(a)180 days if you are a member of the MSCI Executive Committee (or a successor
or equivalent committee) at the time of notice of resignation;

(b)90 days if you are a Managing Director of the Company (or equivalent title)
at the time of notice of resignation;

(c)60 days if you are an Executive Director of the Company (or equivalent title)
at the time of notice of resignation;

(d)30 days if you are a Vice President of the Company (or equivalent title) at
the time of notice of resignation; or

(e)14 days for all other employees of the Company.

For the avoidance of doubt, employees working or residing outside of the United
States may be subject to notice periods mandated under local labor or regulatory
requirements which may differ from the Notice Requirements set forth above.

[“Proprietary Information” means any information that may have intrinsic value
to the Company, the Company’s clients or other parties with which the Company
has a relationship, or that may provide the Company with a competitive
advantage, including, without limitation, any trade secrets or inventions
(whether or not patentable); formulas; flow charts; computer programs, access
codes or other systems of information; algorithms, technology and business
processes; business, product or marketing plans; sales and other forecasts;
financial information; client lists or other intellectual property; information
relating to compensation and benefits; and public information that becomes
proprietary as a result of the Company’s compilation of that information for use
in its business; provided that such Proprietary Information does not include any
information which is available for use by the general public or is generally
available for use within the relevant business or industry other than as a
result of your action.  

A-12

 

--------------------------------------------------------------------------------

Proprietary Information may be in any medium or form including, without
limitation, physical documents, computer files or discs, videotapes, audiotapes
and oral communications.]

“Section 409A” means Section 409A of the Code.

 

 

 

A-13

 

--------------------------------------------------------------------------------

[EXHIBIT B]

RESTRICTIVE COVENANTS

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Award Agreement.

Section 1.Confidential Information; Assignment of Inventions.  (a)  During your
employment or service with the Company and at all times thereafter, you agree to
keep secret and retain in strictest confidence and trust for the sole benefit of
the Company, and shall not disclose, directly or indirectly, or use for your
benefit or the benefit of others, without the prior written consent of the
Company, any Confidential Information.  For purposes of this Exhibit B and the
Award Agreement, “Confidential Information” shall mean all proprietary or
confidential matters or trade secrets of, and confidential and competitively
valuable information concerning, the Company (whether or not such information is
in written form).  Without limiting the generality of the foregoing,
Confidential Information shall include: information concerning organization and
operations, business and affairs; formulae, processes, technical data;
“know-how”; flow charts; computer programs and computer software; access codes
or other systems of information; algorithms; technology and business processes;
business, product or marketing plans or strategies; sales and other forecasts;
financial information or financing/financial projections; lists of clients or
customers or potential clients or customers; details of client or consultant
contracts; supplier or vendor lists or arrangements; business acquisition or
disposition plans; employee information, new personnel acquisition plans and
information relating to compensation and benefits; budget information and
procedures; research products; research and development; all data, concepts,
ideas, findings, discoveries, developments, programs, designs, inventions,
improvements, methods, practices and techniques, whether or not patentable,
relating to present or planned future activities or products or services; and
public information that becomes proprietary as a result of the Company’s
compilation of that information for use in its business; provided, however, that
the Confidential Information shall in no event include (x) any Confidential
Information which was generally available to the public at the time of
disclosure by you or (y) any Confidential Information which becomes publicly
available other than as a consequence of the breach by you of your
confidentiality obligations hereunder or under any other confidentiality
agreement you have entered into with the Company, if any.  In the event of a
termination of your employment or service with the Company for any reason, you
shall deliver to MSCI all documents and data pertaining to the Confidential
Information and shall not take with you any documents or data of any kind or any
reproductions (in whole or in part) or extracts of any items relating to the
Confidential Information.  Nothing contained in this Section 1 of this Exhibit B
shall prohibit you from disclosing Confidential Information if such disclosure
is required by law, governmental process or valid legal process.  Unless you are
reporting a possible violation of law to a governmental entity or law
enforcement, making a disclosure that is protected under the whistleblower
protections of applicable law and/or participating in a governmental
investigation, in the event that you are legally compelled to disclose any of
the Confidential Information, you shall provide MSCI with prompt written notice
so that MSCI, at its sole cost and expense, may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Section 1 of
this Exhibit B.  If such protective order or other remedy is not obtained, or if
the Company waives compliance with the provisions of this Section 1, you shall
furnish only that portion of the Confidential Information that you in good faith
believe is legally required to be disclosed.  In addition to the foregoing, and
subject to the second preceding sentence, you hereby agree to comply with the
requirements of any and all agreements that you have entered into, or may in the
future enter into, with the Company with respect to the use or disclosure of
confidential or proprietary information of the Company.  

(b)All rights to discoveries, inventions, improvements and innovations,
copyright and copyrightable materials (including all data and records pertaining
thereto) related to the business of the Company, whether or not patentable,
copyrightable, registrable as a trademark or reduced to writing, that you may
discover, invent or originate during your employment or service with the Company
or any predecessor entity, either alone or with others and whether or not during
working hours or by the use of the facilities of the Company (collectively,
“Inventions”), shall be the exclusive property of the Company, and you hereby
irrevocably assign all right, title and interest in and to all Inventions to the
Company.  You shall promptly disclose all Inventions to the Company, shall
execute at the request of the Company any assignments or other documents that
the Company may deem necessary to protect or perfect the rights of the Company
therein, and shall assist the Company, at the Company’s expense, in obtaining,
defending and

B-1



--------------------------------------------------------------------------------

enforcing the Company’s rights therein.  You hereby appoint the Company as your
attorney-in-fact to execute on your behalf any assignments or other documents
deemed necessary by the Company to protect or perfect its rights to any
Inventions.

Section 2.Non-Compete.  During your employment or service with the Company and
for a period of one year following the termination of your employment or service
with the Company for any reason (the “Non-Compete Restricted Period”), you shall
not, without the consent of the Company, directly or indirectly, provide
services to, accept employment with, be a consultant or advisor to, form, lend
financial support to, own any interest in (other than shares of a publicly
traded company that represent less than 1% of the outstanding shares) or
otherwise enter into any arrangement with, or engage in any activity for or on
behalf of, any person, entity or business in competition with the MSCI Business
(the “Competing Business”); provided, however, that the foregoing will not
prohibit you from accepting or beginning employment with any company that, as
part of its overall business model, engages in one or more of the Competing
Businesses, provided that you (x) do not directly provide assistance to any of
the Competing Businesses in the form of day-to-day responsibility for any aspect
of the operation, supervision, compliance or regulation of any of the Competing
Businesses or (y) provide only administrative, non-operational assistance to any
such Competing Business and it is an immaterial part of such company’s overall
business.  For purposes of this Exhibit B and the Award Agreement, “MSCI
Business” means any business engaged in, contemplated or actively planned by the
Company as of the date of your termination of employment that you were actively
providing services to such line of business during your employment with MSCI.

Section 3.Non-Solicit and No-Hire. During your employment or service with the
Company and for a period of two years following the termination of your
employment or service with the Company for any reason (the “Non-Solicit
Restricted Period”), you shall not, directly or indirectly, (a) solicit or
encourage any employee of the Company to terminate his or her employment with
the Company, (b) hire any employee of the Company prior to the date on which
such person has not been employed by the Company or any of its Subsidiaries for
a period of at least one year or (c) induce or attempt to induce any customer,
client, supplier, vendor, licensee or other business relationship of the Company
to cease doing or reduce their business with the Company, or in any way
interfere with the relationship between the Company and any customer, client,
supplier, licensee or other business relationship of the Company.

Section 4.Non-Disparagement. At all times during your employment or service with
the Company and after termination of your employment or service with the Company
for any reason, you will not knowingly make any statement, written or oral, that
would disparage the business or reputation of the Company or its officers,
managers, directors or employees.  It will not be a violation of this Section 4
for you to make truthful statements, under oath, as required by law, to a
governmental entity or law enforcement agency or as part of a litigation or
administrative agency proceeding.

Section 5.Certain Remedies.  You acknowledge that the terms of this Exhibit B
are reasonable and necessary in light of your unique position, responsibility
and knowledge of the operations of the Company and the unfair advantage that
your knowledge and expertise concerning the business of the Company would afford
a competitor of the Company and are not more restrictive than necessary to
protect the legitimate interests of the Company. If the final judgment of a
court of competent jurisdiction, or any final non-appealable decision of an
arbitrator in connection with a mandatory arbitration, declares that any term or
provision of this Exhibit B or the Award Agreement is invalid or unenforceable,
the parties agree that the court or arbitrator making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Exhibit B and the Award Agreement shall be enforceable as so modified after
the expiration of the time within which the judgment or decision may be
appealed.  You acknowledge that the Company and its shareholders would be
irreparably harmed by any breach of this Exhibit B and that there would be no
adequate remedy at law or in damages to compensate the Company and its
shareholders for any such breach.  You agree that MSCI shall be entitled to
injunctive

B-2



--------------------------------------------------------------------------------

relief, without having to post bond or other security, requiring specific
performance by you of your obligations in this Exhibit B in addition to any
other remedy to which the Company is entitled at law or in equity, and you
consent to the entry thereof.  You agree that the Non-Compete Restricted Period
and the Non-Solicit Restricted Period, as applicable, shall be extended by any
and all periods during which you are in breach of ‎this ‎Exhibit B.

 

 

B-3



--------------------------------------------------------------------------------

EXHIBIT [C]

[COUNTRY-SPECIFIC TERMS AND CONDITIONS]

 

C-1

